Name: Commission Regulation (EEC) No 1453/89 of 26 May 1989 amending Regulation (EEC) No 212/89 in concept of the opening of an invitation to tender for the refund for the export of common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/ 12 Official Journal of the European Communities 27. 5 . 89 COMMISSION REGULATION (EEC) No 1453/89 of 26 May 1989 amending Regulation (EEC) No 212/89 in concept of the opening of an invitation to tender for the refund for the export of common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213/89 (2), and in particular Article 8 (3) thereof, Whereas Commission Regulation (EEC) No 212/89 0, as last amended by Regulation (EEC) No 904/89 (4), opened an invitation to tender for the refund for the export of common wheat ; Whereas in the present situation, it is appropriate to extend the period during which this invitation to tender remains open ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 In the third paragraph of Article 2 of Regulation (EEC) No 212/89, the date of *25 May 1989' is replaced by 1 June 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 281 , 1 ; 11 . 1975, p. 1 . O OJ No L 128 , 11 . 5 . 1989, p. 1 . (3) OJ No L 25, 28 . 1 . 1989, p . 67. «) OJ No L 95, 8 . 4. 1989, p . 9 .